DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements of 4 January 2022 and 6 April 2020 were received and reviewed.

Applicant is advised that should claims 1 and 3-6 be found allowable, claims 2 and 8-11 will be objected to under 37 CFR 1.75 as being a substantial duplicates thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
In this case the recitation “a travel mechanism that starts traveling only when the consent information is input” in lines 7 and 8 of claim 1 and the recitation  “a travel mechanism that starts traveling after the consent information is input” in line 7 of claim 2 does not result in patentably distinct claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1, 2, 6 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claims 1 and 2 recites the limitation "the plurality of movement apparatuses" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claims 1 and 2 recites the limitation “communicate information with each other” in lines 10 and 11. The use of “each other” is unclear what units are communicating.
Claims 6 and 11 recites the limitation “ a communication unit” in line 2. It is unclear if this is the same “communication unit” first introduced in independent claim 1 line 10 and claim 2 line 9. 
Allowable Subject Matter
Claim 1, 2, 6 and 11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 3-5 and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, or claim 1 was rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  Claims 1 and 2 recites a system of movement apparatuses that communicate between individual movement apparatuses in a main-subordinate relationship. Where the subordinate movement apparatus starts traveling only when the travel control start instruction is received from the main movement apparatus. 
The closest prior art appears to be Hosoda (JP 2009080804 A) which teaches an autonomous mobile robot system. Hosoda lacks any safety device to restrain an occupant or baggage, as well as a control feature where the subordinate machine starts traveling only when information from the main machine is received. The addition of these limitations and others would not be obvious based on the prior art. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references teach safety devices and vehicle systems of relevance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY E YOUNG whose telephone number is (571)272-6309. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 (571) 270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.E.Y./Examiner, Art Unit 3614                                                                                                                                                                                                        
/Jonathan Ng/Supervisory Patent Examiner, Art Unit 3614